Name: Commission Regulation (EEC) No 2789/87 of 18 September 1987 amending Regulation (EEC) No 1956/87 as regards certain coefficients to be applied in respect of milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 9 . 87 Official Journal of the European Communities No L 268/ 15 COMMISSION REGULATION (EEC) No 2789/87 of 18 September 1987 amending Regulation (EEC) No 1956/87 as regards certain coefficients to be applied in respect of milk products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Produts, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 (2) and 12 thereof, Whereas the monetary compensatory amounts established by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1956/87 (3), as last amended by Regulation (EEC) No 2678/87 (4) ; Whereas Commission Regulation (EEC) No 2262/87 (*), as amended by Regulation (EEC) No 2745/87 (6), makes provision for the disposal at a reduced price of interven ­ tion butter for social use in developing countries ; whereas the introduction of this Regulation makes it necessary to establish, for the application of the monetary compensa ­ tory amounts, a coefficient by which the amount indi ­ cated is to be multiplied ; whereas Part 5 of Annex I to Regulation (EEC) No 1956/87 should be amended accor ­ dingly ; Article 1 The following indent is added to Note 4 to Part 5 of Annex I to Regulation (EEC) No 1956/87 : '  in Regulation (EEC) No 2262/87 (OJ No L 208, 30 . 7 . 1987, p. 18), the amount indicated shall be multiplied by the coefficient 0,0287.' Article 2 This Regulation shall enter into force on 21 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7 . 1987, p. 1 . (3) OJ No L 186, 6 . 7 . 1987, p. 3 . (4) OJ No L 257, 7 . 9 . 1987, p . 1 . O OJ No L 208 , 30 . 7 . 1987, p . 18 . ( «) OJ No L 264, 15. 9 . 1987, p . 7 .